DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed May 07, 2021.  Claims 1-10 and 39-68 are pending in this case.  Claims 1, 4, 9, 39, 42, 47, 4952, 59, and 62 are currently amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 7, 2021, has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10 and 39-41, 43, 45-51, 53, 55-61, 63, and 65-68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldthwaite et al (US 2004/0019564) in view of Flitcroft et al (US 2003/0028481) and further in view of Peng (US 6,553,110) and of  Villart et al (US 2002/0046185).
Regarding claims 1 and 49 –
Goldthwaite teaches a MAS processor that has interfaces with the financial institutions and data aggregators and wireless network interfaces with the wireless mobile devices of the identity data owners and wherein the caller IDs and the encryption keys are used; (par 11, 52) and 
the MAS processor is configured to receive on the interfaces from the financial institutions records of fund withdraw transaction requests that have been received by the financial institutions. (par 11, 52)
the MAS processor is configured to use, in response to receiving the records of the fund withdraw transaction requests, the mobile device identities pre-stored in the database to wirelessly forward notifications of the fund withdraw transaction requests to identity data owners corresponding to the fund withdraw transaction requests via SMS messages to their mobile wireless devices for an authorization of the fund transactions that correspond to the received fund withdraw transaction requests, before the transactions are completed, wherein the transactions are associated with payment mechanisms before the MAS processor receives from the financial institutions the records of the fund withdraw transaction requests.  (par 37)
Goldthwaite does not specifically disclose a system and method of security the system of security comprising a mobile authorization system (MAS), wherein the MAS has a MAS processor, a logic, wherein the logic is stored in and executing in the MAS processor, and a database server, wherein the database server has a database, wherein the database pre-stores a mobile wireless device identity of identity data owners.
Flitcroft, however, teaches a system and method of security (abs) the system of security comprising:
a mobile authorization system (MAS), wherein the MAS has a MAS processor, a logic, wherein the logic is stored in and executing in the MAS processor, and a database server, wherein the database 
It would be obvious to one of ordinary skill in the art to combine Flitcroft with Goldthwaite since both are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction.
Goldthwaite in view of Flitcroft does not specifically teach via at least a caller id and encryption keys.
Peng teaches via at least a caller id and encryption keys. (col 5 ln 10-22).
It would be obvious to one of ordinary skill in the art to combine Goldthwaite and Flitcroft with Peng in order to obtain greater transaction security.
Goldthwaite in view of Flitcroft does not specifically disclose via at least a caller id and encryption keys.
Peng teaches via at least a caller id and encryption keys. (col 5 ln 10-22).
It would be obvious to one of ordinary skill in the art to combine Goldthwaite and Flitcroft with Peng in order to obtain greater transaction security.
Goldthwaite in view of Flitcroft and Peng does not specifically disclose that the MAS processor is configured to put on hold, for a time period, transactions.
Villart discloses that the MAS processor is configured to put on hold, for a time period, transactions.  (par 36).
It would be obvious to one of ordinary skill in the art to combine Flitcroft, Peng, and Goldthwaite with Villart since all are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction.
Regarding claims 2, 40, 50, and 60 –
Claim 2 merely recites nonfunctional descriptive data, and as such does not serve to further distinguish from the prior art.  In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01 II.
Goldthwaite discloses that the identity data driven transaction is one from a group of (i) credit card payment, (ii) bank account payment and (iii) release of any private data that is governed by privacy rules. (par 37).
Regarding claims 3 and 41, note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone.  MPEP 2114; In re Swineheart, 169 USPQ 226; In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
In this case, the named claims recite a system or apparatus, and manner of use or functional language which therefore does not serve to further distinguish from the prior art.
Flitcroft teaches not needing authorizations for the identity data driven transaction by the identity data owners that require a signature and additionally a proof of identity or a password PIN, or a paper authorization. (par 118-130)
Regarding claims 5, 43, 53, and 63 –
Goldthwaite discloses that the MAS processor has a database of mobile contact information and the corresponding mapping of identity data and is configured to provide to the financial institutions the mobile authorization contact with the identity data owner for the transaction authorizations. (par 37).
Claims 7, 45, 55-56, and 65-66 are directed toward nonfunctional descriptive material, and, therefore, do not serve to further distinguish the claims from the prior art.  In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry
Note that claims 8 and 46 recite intended use – what a processor is “configured to” do is intended use --- and therefore do not serve to distinguish from the prior art. MPEP 2103 I.
Claims 9–10 and 47-48 recite functional language in a system --- functional language associated with a processor and so do not serve to further distinguish from the prior art.  MPEP 2114
Regarding claims 39 and 59 –
Goldthwaite discloses that the MAS processor has interfaces with the data aggregators and wireless network interfaces with the wireless mobile devices of the identity data owners(par 11, 52); and the MAS processor is configured to receive on the interfaces from the data aggregators records of data access transaction requests that have been received at the data aggregators and that correspond to the data access transaction requests (par 11, 52) and 
the MAS processor is configured to use, in response to receiving the records of the data access transaction requests, the mobile device identities pre-stored in the database to wirelessly forward notifications of the data access transaction requests to identity data owners corresponding to the data access transaction requests via SMS messages to their mobile wireless devices for an authorization of the data access transactions that correspond to the data access transaction requests, before the transactions are completed. (par 37)
Goldthwaite does not specifically disclose a system and method of security the system comprising a mobile authorization system (MAS), wherein the MAS has a MAS processor, a logic, wherein the logic is stored in and executing in the MAS processor, and a database server, wherein the database server has a database, wherein the database pre-stores mobile wireless device identity of identity data owners, via at least a caller id, and encryption keys. (par 68-70, par 240)
Flitcroft teaches a system and method of security (abs) the system comprising a mobile authorization system (MAS), wherein the MAS has a MAS processor, a logic, wherein the logic is stored 
 It would be obvious to one of ordinary skill in the art to combine Flitcroft and Goldthwaite since both are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction.
Goldthwaite in view of Flitcroft does not specifically disclose via at least a caller id and encryption keys.
Peng teaches via at least a caller id and encryption keys. (col 5 ln 10-22).
It would be obvious to one of ordinary skill in the art to combine Goldthwaite and Flitcroft with Peng in order to obtain greater transaction security.
Goldthwaite in view of Flitcroft and Peng does not specifically disclose that the MAS processor is configured to put on hold, for a time period, transactions.
Villart discloses that the MAS processor is configured to put on hold, for a time period, transactions.  (par 36).
It would be obvious to one of ordinary skill in the art to combine Flitcroft, Peng, and Goldthwaite with Villart since all are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction.
Claims 57 and 67 recite optional language which does not serve to distinguish from the prior art. MPEP 2103 I C
Regarding claims 58 and 68 –
Flitcroft teaches an authorization event in an event log database. (par 155, 168).
Note that the limitation “for use . . .” constitutes intended use and therefore does not serve to distinguish from the prior art. MPEP 2103 I C

Claims 4, 42, 52, and 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldthwaite et al (US 2004/0019564) in view of Flitcroft et al (US 2003/0028481) and further in view of Peng (US 6,553,110) and of Villart et al (US 2002/0046185) and Bucksh et al (US 2002/0008503).
Goldthwaite, Flitcroft, Peng, and Villart disclose as above.
Regarding claims 4,  42, 52, and 62 –
Bucksch recites that the time period of hold is configured to be a time period between 5 seconds and 18 hours, dependent on a type of transaction. (par 11, 12, 19).
It would be obvious to one of ordinary skill in the art to combine Goldthwaite, Flitcroft, Peng, and Villart with Bucksch since all are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction, along with the convenience of a flexible hold time.
Claims 6, 44, 54, and 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldthwaite et al (US 2004/0019564) in view of Flitcroft et al (US 2003/0028481), and in view of Peng (US 6,553110) and Villart et al (US 2002/0046185) and further in view of  Wesby (US 7,027,808).
Regarding claims 6, 44, 54, and 64 –
Goldthwaite, Flitcroft, Peng, and Villart teach as above.
Wesby teaches a SMS message comprising a security code. (Col 21 ln 50-col 22 ln 3)
It would be obvious to one of ordinary skill in the art to combine Goldthwaite, Flitcroft, Peng, and Villart with Wesby since all are in the field of electronic transactions and in order to achieve greater security while authorizing a transaction.
Claims 6 and 44 are directed toward nonfunctional descriptive material, and, therefore, do not serve to further distinguish the claims from the prior art.  In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2106.01 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685